[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                       ________________________        FILED
                                                U.S. COURT OF APPEALS
                              No. 97-9223
                       ________________________   ELEVENTH CIRCUIT
                                                      09/29/98
                                                   THOMAS K. KAHN
                   D. C. Docket No. 1:96-cv-2286-RCF
                                                       CLERK


WORLD INSURANCE CO., Individually
and as Successor-in-Interest
to Security General Life
Insurance Co.,

                                         Plaintiff-Counter-defendant-
                                            Appellee-Cross-Appellant,

                                versus

RALPH J. BRANCH,

                                          Defendant-Counter-claimant-
                                            Appellant-Cross-Appellee.

                       ________________________

          Appeals from the United States District Court
               for the Northern District of Georgia
                     _________________________

                         (September 29, 1998)

Before BLACK and CARNES, Circuit Judges, and FAY, Senior Circuit
     Judge.

PER CURIAM:
      Appellant Ralph J. Branch appeals the district court's ruling rescinding the

health insurance policy underwritten by World Insurance Company. Cross-Appellant

World Insurance Company appeals the district court's ruling that the policy limitation

on expenses incurred for the treatment of Acquired Immune Deficiency Syndrome

(AIDS) violates Title III of the Americans with Disabilities Act (ADA), 42 U.S.C. §§

12181-12189.

      We affirm on the basis of the district court's analysis and ruling in its May 22,

1997 order, in which the district court denied “defendant’s motion for summary

judgment, as it pertains to plaintiff’s claim for rescission and his counterclaim for

specific performance . . . .” World Ins. Co. v. Branch, 966 F. Supp. 1203, 1206-07

(N.D. Ga. 1997). Because the policy has been rescinded, the district court's ruling

regarding AIDS and Title III of the ADA is moot and is vacated.

      AFFIRMED IN PART and VACATED IN PART.




                                          2